


FOURTH AMENDMENT OF FIRST AMENDED AND RESTATED
CONSTRUCTION LOAN AGREEMENT


THIS FOURTH AMENDMENT OF FIRST AMENDED AND RESTATED CONSTRUCTION LOAN AGREEMENT
("Amendment") is entered into and effective as of the 1st day of May, 2013
between DAKOTA ETHANOL, L.L.C., a South Dakota limited liability company
("Borrower") and FIRST NATIONAL BANK OF OMAHA ("Lender"), and amends that
certain First Amended and Restated Construction Loan Agreement dated June 18,
2009 between Borrower and Lender (as amended, the "Loan Agreement").


WHEREAS, pursuant to the Loan Agreement, Lender, subject to the terms,
limitations and conditions contained in the Loan Agreement, to extend to
Borrower the financial accommodations and credit defined therein;


WHEREAS, pursuant to that certain First Amendment to First Amended and Restated
Construction Loan Agreement May 13, 2010, the Loan Termination Date of the
Revolving Loan was extended to May 12, 2011, the Loan Termination Date of the
Long Term Reducing Revolving Loan was extended to May 1, 2013, the Borrowing
Base was modified, the financial covenants and capital expenditures covenants
were modified and the Loan Agreement was otherwise amended as provided for
therein;


WHEREAS, pursuant to that certain Second Amendment of First Amended and Restated
Construction Loan Agreement dated May 12, 2011, the maximum principal amount of
the Revolving Loan was increased from $5,000,000.00 to $10,000,000.00, the Loan
Termination Date of the Revolving Loan was extended to May 1, 2012 and the Loan
Termination Date of the Long Term Reducing was extended to May 1, 2014, the
Borrowing Base was modified, the working capital covenant was modified, the
interest rates and non-use fees were modified and the Loan Agreement was
otherwise amended as provided for therein;


WHEREAS, pursuant to that certain Third Amendment of First Amended and Restated
Construction Loan Agreement dated May 1, 2012, the Loan Termination Date of the
Revolving Loan was extended to May 1, 2013, the Loan Termination Date of the
Long Term Reducing Revolving Note was extended to May 1, 2017, the interest rate
and non-use fee applicable to the Revolving Loan and Long Term Reducing
Revolving Loan was modified and the Loan Agreement was otherwise amended as
provided for therein;


WHEREAS, Borrower has requested an extension of the Loan Termination Date of the
Revolving Loan to July 1, 2013; and


WHEREAS, the parties desire to amend the Loan Agreement as set forth in this
Amendment.


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lender and Borrower hereby
mutually agree to amend the Loan Agreement as follows:


1.Capitalized terms used in this Amendment which are defined in the Loan
Agreement shall have the meanings given to them in the Loan Agreement, as such
definitions may be amended by this Amendment. The provisions of this Amendment
shall become effective on the date of this Amendment.


2.Section 1.16 of the Loan Agreement is hereby amended by deleting the reference
to May 1, 2013 as the Loan Termination Date of the Revolving Loan and inserting
in lieu thereof July 1, 2013. To further evidence such extensions, Borrower will
execute in favor of and deliver to Lender that certain Third Amended and
Restated Revolving Promissory Note Operating Line of Credit - Revolving Loan
dated of




--------------------------------------------------------------------------------




even date with this Amendment.


3.Except as modified herein, all other terms, provisions, conditions and
obligations imposed under the terms of the Loan Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified,
affirmed and certified by Borrower. Borrower hereby ratifies and affirms the
accuracy and completeness of all representations and warranties contained in the
Loan Documents. Borrower represents and warrants to Lender that the
representations and warranties set forth in the Loan Agreement, and each of the
other Loan Documents, are true and complete on the date hereof as if made on and
as of the date hereof (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, such representation or warranty
shall be true and correct as of such specific date), and as if each reference in
"this Agreement" included references to this Amendment. Borrower represents,
warrants and confirms to Lender that no Events of Default is now existing under
the Loan Documents and that no event or condition exists which would constitute
an Event of Default with the giving of notice and/or the passage of time.
Nothing contained in this Amendment either before or after giving effect
thereto, will cause or trigger an Event of Default under any Loan Document. To
the extent necessary, the Loan Documents are hereby amended consistent with the
amendments provided for in this Amendment.


4.This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
instrument.




[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


 
BORROWER:
 
 
 
DAKOTA ETHANOL, L.L.C.
 
 
 
By: /s/ Scott Mundt
 
Name: Scott Mundt
 
Title: CEO
 
 
 
LENDER:
 
 
 
FIRST NATIONAL BANK OF OMAHA
 
 
 
By: /s/ Jeremy Reineke
 
Name: Jeremy Reineke
 
Title: Vice President





